       Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 1 of 18. PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

PRESTRESS SERVICES INDUSTRIES,          :
LLC                                     :
250 North Hartford Ave.                 :   CASE NO:
Columbus, Ohio 43222,                   :
                                        :   JUDGE
                Plaintiff,              :
                                        :
        vs.                             :
                                        :
CITY OF WESTLAKE, OHIO                  :   JURY DEMAND ENDORSED HEREON
27700 Hilliard Boulevard                :
Westlake, Ohio 44145,                   :
                                        :
        and                             :
                                        :
DONALD P. GRAYEM, in his individual and :
official capacities,                    :
City of Westlake, Ohio                  :
27700 Hilliard Boulevard                :
Westlake, Ohio 44145,                   :
                                        :
        and                             :
                                        :
ROBERT P. KELLY, in his individual and  :
official capacities,                    :
City of Westlake, Ohio                  :
27700 Hilliard Boulevard                :
Westlake, Ohio 44145,                   :
                                        :
        and                             :
                                        :
ROBERT L. STARK ENTERPRISES, INC. :
c/o Robert L. Stark                     :
629 Euclid Ave., Suite 1300             :
Cleveland, Ohio 44114,                  :
                                        :
        and                             :
                                        :
ARBOR CONSTRUCTION CO., INC.            :
c/o Robert L. Stark                     :
629 Euclid Ave., Suite 1300             :
Cleveland, Ohio 44114,                  :
            Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 2 of 18. PageID #: 2




                                                     :
        and                                          :
                                                     :
 CROCKER PARK PHASE III, LLC                         :
 c/o Robert L. Stark Enterprises, Inc.               :
 629 Euclid Ave., Suite 1300                         :
 Cleveland, Ohio 44114,                              :
                                                     :
        and                                          :
                                                     :
 CROCKER PARK, LLC                                   :
 c/o Robert L. Stark                                 :
 629 Euclid Ave., Suite 1300                         :
 Cleveland, Ohio 44114,                              :
                                                     :
        and                                          :
                                                     :
 JOHN DOES AND JANE DOES, specific                   :
 identities and addresses unknown,                   :
                                                     :
                Defendants.                          :


                                          COMPLAINT

       For its Complaint against Defendants City of Westlake, Ohio, and its employees Donald P.

Grayem and Robert P. Kelly, in their individual and official capacities, Robert L. Stark Enterprises,

Inc. (“Stark”), Arbor Construction Co., Inc. (“Arbor”), Crocker Park Phase III, LLC (“CPIII”),

Crocker Park, LLC (“CP”), and John Does and Jane Does, employees of the City, Stark, Arbor,

CPIII and/or CP (collectively, “Defendants”), Prestress Services Industries, LLC states as follows:

                                 THE PARTIES AND VENUE

       1.      Prestress Services Industries, LLC (“Plaintiff” or “PSI”) is a limited liability

company organized and existing under the laws of the State of Ohio with its principal place of

business in Columbus, Ohio, and being engaged in the manufacture of precast concrete.

       2.      The City of Westlake, Ohio (“City”) is a municipal corporation organized and

existing under the laws of the State of Ohio.



                                                 2
            Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 3 of 18. PageID #: 3




       3.      Defendant Donald P. Grayem (“Grayem”) is and at all times relevant to this

Complaint the Director of Inspections, Chief Building Official, for the City of Westlake. Grayem

is sued in his individual and official capacities.

       4.      Defendant Robert P. Kelly (“Kelly”) is and at all times relevant to this Complaint

the Director of the Department of Engineering for the City of Westlake. Kelly is sued in his

individual and official capacities.

       5.      Defendant Robert L. Stark Enterprises, Inc. (“Stark”) is a for profit corporation

organized and existing under the laws of the State of Ohio, having its principal office in Cuyahoga

County, Ohio, and being engaged in the business of real estate development.

       6.      Arbor Construction Co., Inc. (“Arbor”) is a for profit corporation organized and

existing under the laws of the State of Ohio, owned and controlled by Defendant Stark, and used

on the Project for the purpose of the management of the Project and the construction of certain

private improvements being constructed thereon

       7.      Crocker Park Phase III, LLC (“CPIII”) is a limited liability company organized and

existing under the laws of the State of Ohio, owned and/or controlled by Defendant Stark, and used

for the single purpose of the participation of Defendant Stark as an owner in the Project, with its

principal place of business in the offices of Defendant Stark.

       8.      Crocker Park, LLC (“CP”) is a limited liability company organized and existing

under the laws of the State of Ohio, owned and/or controlled by Defendant Stark, and used for the

single purpose of performing the role of Construction Agent on the Project, with its principal place

of business in the offices of Defendant Stark.

       9.      Defendants John Does and Jane Roes are individuals whose specific identities and

addresses are presently unknown, who are or were employed by the City, Stark, Arbor, CPIII




                                                     3
          Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 4 of 18. PageID #: 4




and/or CP who had supervisory authority over Defendants, and who conspired with other

Defendants and/or directly engaged in the wrongful actions and course of conduct alleged herein.

       10.     At all relevant times, Defendants City, Kelly and Grayem acted under color of State

law.

       11.     This Court has jurisdiction over this Complaint under 28 U.S.C. § 1331 because

PSI’s claims arise under 42 U.S.C. § 1983, and this Court has supplemental jurisdiction over the

State law claims asserted herein pursuant to 28 U.S.C. § 1367(a).

       12.     Venue is proper in this Court because Defendants are located in Cuyahoga County,

Ohio, and the events giving rise to this Complaint took place in Cuyahoga County, in the Northern

District of Ohio.

                                   NATURE OF THE CASE

       13.     This case arises out of Defendants’ ongoing conspiracy to fabricate a $10,695,000

liquidated damages claim as leverage to extract financial concessions from the general contractor

and its subcontractors, including the Plaintiff herein, on the $100 Million Crocker Park

development in the City of Westlake, Ohio. Specifically, Defendants conspired to cause the City

of Westlake Building Department, and its Chief Building Official, to illegally withhold the

issuance of a Certificate of Occupancy for a portion of the Project so as to improperly support the

assessment of liquidated damages of $31,000 per day for 345 days.

       14.     The construction project that is the subject of this case included the construction of

Phase III of the Crocker Park development (the “Project”). This development was undertaken as

a Public-Private partnership between Defendant City, the developer (Defendant Stark) and

American Greetings Corp. (the “Ownership Group”). The scope of the Project included both

public and private work, and is described as a “mixed use lifestyle center” located on 88 acres in




                                                 4
          Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 5 of 18. PageID #: 5




Westlake, Ohio. Among other elements, the Project included various retail buildings, a hotel,

residential apartments, a public space known as “Market Square”, three parking garages and the

new American Greetings’ corporate headquarters building.

       15.     For the purpose of fulfilling its obligations under the development agreement with

Defendant City and American Greetings, Stark formed several single purpose entities (hereinafter

the individual Stark controlled Defendants may be collectively referred to as “Stark”).

Specifically, Stark organized Defendant CPIII to act as its “Owner” entity with Defendant City

and American Greetings. Stark also organized Defendant CP to undertake the role of the

Construction Agent to manage the physical construction of significant aspects of the Project, and

organized Defendant Arbor for the purpose of helping CP manage the Project and undertake the

construction of certain portions of the private improvements. Defendant City, Defendant CPIII

and American Greetings entered into a contract with Defendant CP to perform the services of

Construction Agent.

       16.     As organized by the Ownership Group, the Project was to be constructed by a

construction manager/general contractor under a Construction Manager At Risk Contract (“CMR

Contract”). The Ownership Group, as required by law, put the CMR Contract out for public bid.

Panzica Construction Company (“PCC”) was ultimately declared to be the successful bidder for

the Project. CP then entered into the CMR Contract with PCC, pursuant to which PCC was to

undertake the physical construction of all elements of the Project, with the exception of the

construction of the American Greetings’ office complex (the “CMR Contract”).

       17.     As noted above, the scope of the Project included three parking garages known as

Garages F, G and H. PCC entered into a subcontract with Plaintiff PSI pursuant to which PSI was

to design, fabricate and erect the precast concrete members that form the structure of the garages.




                                                 5
          Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 6 of 18. PageID #: 6




       18.     The form of contract between CP and PCC included provisions pursuant to which

liquidated damages of $31,000 per day could be assessed by CP against PCC in the event that there

were delays to the completion of the work with respect to certain identified “Milestones”.

       19.     More specifically, Article 8.7.1 of the General Conditions of the CMR Contract

allowed CPIII to assess $31,000 for each day that PCC failed to achieve a “Milestone” date, being

therein defined as “[A] principal event specified in the Contract Documents relating to an

intermediate date or time prior to Final Acceptance of all of the Work”.

       20.     In the event of the assessment of liquidated damages, any such amount would be

distributed $30,000 per day to Stark and $1,000 per day to the City.

       21.     The CMR Contract required that PCC, as the CMR Contractor, incorporate certain

terms into its subcontracts and gave Defendant City, Defendant Crocker and/or Defendant CP the

authority to approve the terms of each subcontract.

       22.     The subcontract between PCC and PSI purported to give PCC the right to “pass-

through” to PSI liquidated damages assessed by CP under certain circumstances.

       23.     The original bid documents published by the Ownership Group did not include any

Milestone dates.   Subsequently, the Ownership Group published an Addendum to the bid

documents that established certain Milestone dates. The first identified Milestone was the

execution of the CMR Contract on December 16, 2013. The third Milestone Date identified was

the issuance of the Certificate of Occupancy for the first of the three garages (Garage F) on

September 29, 2014.

       24.     For reasons unknown to PSI, the execution of the CMR Contract by CP and PCC

was delayed for 100 days. This delay, in turn, prohibited the start of work by PCC and the

subcontractors, including PSI, for a like period of time. Despite the clear requirements of the




                                                6
          Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 7 of 18. PageID #: 7




contract, however, CP did not generate or have executed any change order to the CMR Contract

to properly adjust any of the other affected Milestone dates, including specifically the third

Milestone date requiring the issuance of a Certificate of Occupancy for Garage F by September 29,

2014. Likewise, neither the Ownership Group, nor CP, ever issued a new Milestone schedule.

       25.     By February, 2015, approximately 12 months after physical construction work on

the Project had begun, many elements of the work on the Project had been advanced. By that point

in time, the Ownership Group and CP had become aware that PCC had a number of significant

claims for additional costs that had been incurred due to changes made to the Project by the

Ownership Group and/or time impacts to the work.

       26.     In addition to the claims of PCC for additional compensation related to changes in

the Project made by Defendants, in October, 2016, PSI presented a claim for additional

compensation in the amount of $1,550,382 relating to changes made by Defendants to the design

of Garage H on the Project.

       27.     The City Building Department is responsible for the issuance of the Certificate of

Occupancy for all buildings within the City of Westlake. It is a violation of the Ohio Building

Code for actual occupancy of a building to take place without the issuance of a Certificate of

Occupancy.

       28.     It is the legal duty of the Chief Building Official under the Ohio Building Code to

issue the Certificate of Occupancy as soon as the building is entitled to it. See OBC Section 111.

       29.     The Chief Building Official is the only individual employed by the City with the

authority to issue a Certificate of Occupancy relating to structures within the City. Defendant

Grayem was the Chief Building Official with respect to the Project and the legal duty to issue

Certificates of Occupancy relating thereto, including for Garage F, was exclusively his to perform.




                                                7
          Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 8 of 18. PageID #: 8




       30.     By March 10, 2016, the City, CPIII and CP had opened five of the six floors of

Garage F for actual occupancy and use. Defendant Grayem previously testified under oath that as

of that date, all life safety requirements had been met and that he would not have permitted such

occupancy if the status of the work did not warrant it. He further testified that this was the first

time in his 26 year career that he had allowed such occupancy without issuing the Certificate of

Occupancy that was warranted. When asked why he had not proceeded with the issuance of the

Certificate of Occupancy, he asserted that that was done “based upon discussions”. He would not,

however, identify who the discussions were with or what their content was.

       31.     Defendants, and each of them, agreed to proceed with their occupancy of Garage F

without the issuance of the required Certificate of Occupancy and thereafter permitted and allowed

that occupancy to continue for approximately 345 days without the Chief Building Official,

Defendant Grayem, or the City Building Department issuing the required Certificate of

Occupancy. Defendants, and each of them, continued the occupancy of Garage F without a

Certificate of Occupancy until Defendant City, through Defendant Grayem, finally issued it on

January 29, 2016, 325 days after the actual occupancy by Defendants began.

       32.     The primary effect of taking occupancy, but not issuing the Certificate of

Occupancy, was to allow the bogus liquidated damages claim to run up at $31,000 per day.

       33.     In 2015 and 2016, representatives of the City, Stark, Arbor, CPIII and CP conspired

to use the liquidated damages claim as leverage against PCC to extract financial concessions from

PCC and PSI.

       34.     In February, 2017, Defendants CP and CPIII filed a complaint in the Cuyahoga

County Court of Common Pleas in which they brought claims against both Defendant City and

PCC (the “State Court Litigation”). Defendants’ complaint as to PCC asserted a singular claim




                                                 8
          Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 9 of 18. PageID #: 9




predicated upon the fraudulent liquidated damages claim in an unspecified total amount based

upon the $31,000 per day liquidated damages amount and the false allegation that a February 18,

2015, Milestone Date existed for Garage F.

       35.     In April, 2018, after, or as part of, the settlement of the claims asserted between

Defendant City and Defendants CP and CPIII, and with the assistance of their respective legal

counsel, Defendants filed an amended complaint in which they realigned themselves as Plaintiffs

and in which they again presented the fraudulent liquidated damages claim against PCC.

Specifically, Defendants conspired to present a liquidated damages claim based upon the

assessment of the contractual $31,000 per day for 345 days, which number of days they calculated

to have begun on a fraudulently created February 18, 2015, “Milestone Date” for the issuance of

the Certificate of Occupancy for Garage F and running through the date that the City Building

Department (Defendant Grayem) finally issued the Certificate of Occupancy – i.e. the entire period

during which the Chief Building Official for the City illegally failed to issue the Certificate of

Occupancy. This liquidated damages claim, as set forth in Defendants’ amended complaint, was

in the amount of $10,695,000.

       36.     The Department of Engineering for the City is charged with the duty to properly

administer the engineering functions relating to the construction of projects within the City. At all

times relevant to the Project, Defendant Kelly was the Director of the Department of Engineering

for the City and as such was charged with the duty to properly address engineering issues on behalf

of the City. In addition, Mr. Kelly was designated by the City as its Project Representative and

was charged with the responsibility of overall management of the Project on behalf of the City.




                                                 9
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 10 of 18. PageID #: 10




       37.     During the Project, the City Department of Engineering, by and through Defendant

Kelly, intentionally and improperly supported the use of the fraudulent liquidated damages claim

as leverage against PCC and PSI.

       38.     The intent and purpose of Defendants’ conspiracy and conduct in trumping up and

asserting the fraudulent liquidated damages claim was solely to gain financial leverage over PCC

and PSI relative to their respective claims for additional compensation related to the changes and

delays to the Project for which Defendants were financially responsible and/or to improperly

collect the liquidated damages for their own financial gain and benefit.

       39.     Subsequent to the filing of the amended complaint, PCC filed one or more third

party complaints against PSI pursuant to which it sought to “pass through” to PSI the entire liability

for Defendants’ fraudulent liquidated damages claim.

       40.     As a result of, and specifically based upon, Defendants’ fraudulent liquidated

damages claim, significant amounts otherwise due to PCC and, in turn, PSI for work performed

were withheld by Defendants from PCC and thereupon from PSI, for the past 5 years.

       41.     Due to the nature of Defendants’ liquidated damages claim, PSI was forced to

undertake substantial efforts in discovery and with experts to analyze and identify the actual causes

of delay on the Project and to uncover the illegal conduct of Defendants relative to the withholding

of the Certificate of Occupancy.

       42.     Over the course of the past 5 years, the parties have participated in a number of

mediations in an effort to resolve the claims that are included in the State Court Litigation. The

most significant claim in the State Court Litigation is, and has been, Defendants’ fraudulent

liquidated damages claim. Each of these mediations has failed to resolve any claim due to the

inability to resolve Defendants’ liquidated damages claim.




                                                 10
           Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 11 of 18. PageID #: 11




          43.    As a direct and proximate result of Defendants’ filing of the improper and

fraudulent liquidated damages claim, PSI has been forced to incur enormous legal and expert fees,

costs and expenses.

                COUNT ONE – VIOLATION OF DUE PROCESS UNDER § 1983

          44.    PSI incorporates by reference the allegations contained in the foregoing paragraphs

as if fully rewritten herein.

          45.    Defendants Kelly and Grayem were, at all relevant times, acting as City employees

under color of state law.

          46.    Defendants conspired to deprive PSI of its constitutionally protected due process

rights.

          47.    PSI has a protected liberty interest in its reputation as a manufacturer and contractor,

in its right to have the City properly execute its obligations relative to the issuance of Certificates

of Occupancy and not to be harmed by the illegal and fraudulent conduct of the City and its

personnel in withholding the issuance of the Certificate of Occupancy to gain financial leverage

over PSI.

          48.    Defendants deprived, and/or caused the City to deprive, PSI of that liberty interest

when they failed to timely issue the Certificate of Occupancy and conspired not to do so to gain

financial leverage and/or for their own economic benefit.

          49.    Defendants further deprived, and/or caused the City to deprive, PSI of that liberty

interest when they published to the world that PCC and its subcontractors, including PSI, had failed

to complete the work in question for 345 days thereby entitling it to $10,695,000 in liquidated

damages, which claims were false or misleading, permanently damaging PSI.




                                                   11
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 12 of 18. PageID #: 12




       50.     PSI has a protected property interest in funds owed to it for completed Project work

and therefore in the City and Defendants Grayem and Kelly complying with applicable law and

ordinary practice in the timely issuance of certificates of occupancy.

       51.     Defendants City, Grayem and Kelly knew that the liquidated damages provision of

the CMR Contract was tied to “Milestone” dates, knew that there had been no “Milestone” date

specifically identified in the approved schedule, but nevertheless supported the false position that

such a Milestone had been established, knew that, at the time they allowed occupancy of Garage F,

it qualified under the Ohio Building Code for the issuance of the Certificate of Occupancy, but

nevertheless willingly joined in the conspiracy with the other Defendants to withhold the

Certificate of Occupancy to gain leverage over PCC and PSI.

       52.     Defendants thereafter willingly used the existence of the fraudulent liquidated

damages claim to withhold substantial compensation from PCC and understood full well that PCC

would then withhold such substantial amounts from PSI.

       53.     Defendants deprived, and/or caused the City to deprive, PSI of its property interest

in the proper and timely issuance of the Certificate of Occupancy when they instructed the

withholding of funds owed to PCC and/or PSI based upon the fraudulently created liquidated

damages claim.

       54.     Defendants failed to follow their own procedure or the applicable Ohio Building

Code when they refused to issue the Certificate of Occupancy.

       55.     Defendants’ conduct in continuing to refuse and failing to issue the Certificate of

Occupancy in knowing violation of law during their ongoing and continuous occupancy of

Garage F violated PSI’s due process rights.




                                                12
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 13 of 18. PageID #: 13




        56.     Furthering the unconstitutional deprivation, Defendants then improperly used the

judicial process as a club to gain economic advantage over PCC and PSI, which conduct continued

through 2017, 2018, 2019 and 2020.

        57.     Although illegal, Defendants’ actions have not been unpredictable or random; to

the contrary, Defendants schemed for months before putting their plan into action.

        58.     Nor were Defendants’ actions unauthorized; to the contrary, Defendants obtained a

stamp of approval from Defendant Kelly, the Mayor and the City Law Director through the

authorization of the filing of the complaint and amended complaint in the State Court Litigation.

        59.     As a result of Defendants’ malicious deprivations of PSI’s clearly established due

process rights, and conspiratorial withholding of millions of dollars in payments otherwise due,

PSI has suffered the loss of reputation and business involving millions of dollars, entitling PSI to

both compensatory and punitive damages against Defendants.

        60.     PSI is suffering ongoing and irreparable harm from its inability to demonstrate its

entitlement to those Project funds and the continuing damage to its reputation from the false

allegations relating to delays in the completion of the work.

                    COUNT TWO – CIVIL CONSPIRACY UNDER § 1983

        61.     PSI incorporates by reference the allegations contained in the foregoing paragraphs

as if fully rewritten herein.

        62.     Defendants concocted an illegal plan in order to obtain financial leverage to cause

PCC and/or PSI to compromise claims for compensation justly due and attributable to Defendants’

delays and changes to the work on the Project and/or to achieve financial gain and/or benefit to

which they were not otherwise entitled (the “Illegal Scheme”).

        63.     Each Defendant agreed to implement the Illegal Scheme.




                                                13
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 14 of 18. PageID #: 14




       64.      Upon information and belief, Defendants concocted the Illegal Scheme for one or

more illegal purposes outside the scope of their employment, including to deflect attention from

their own responsibility for cost overruns, avoid liability therefore and/or for their own financial

gain and/or benefit.

       65.      Defendants knew that the Illegal Scheme, including its deprivation of PSI’s due

process rights, was unlawful.

       66.      In planning and implementing the Illegal Scheme, Defendants intended to violate

PSI’s constitutional right to due process of law under the Fourteenth Amendment.

       67.      Defendants engaged in multiple overt acts in furtherance of the conspiracy,

including but not limited to:

             a. falsely claiming and asserting that the issuance of a Certificate of Occupancy was a

                Milestone Date applicable to Garage F;

             b. causing the City to fail to issue the Certificate of Occupancy as required by the Ohio

                Building Code;

             c. utilizing the threat of the assessment of liquidated damages as leverage against PCC

                and/or PSI to leverage a compromise of claims to compensation related to

                Defendants’ delays and changes to the Project; and

             d. utilizing the court and judicial process for the improper purpose of presenting

                claims based upon the illegal withholding of the Certificate of Occupancy to assert

                a false claim for $10,695,000 in liquidated damages in order to create financial

                leverage against PCC and/or PSI.

       68.      Defendants’ overt acts have severely and irreparably damaged, and continue to

damage, PSI entitling PSI to an award of compensatory and punitive damages from Defendants.




                                                  14
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 15 of 18. PageID #: 15




                            COUNT THREE – CIVIL CONSPIRACY

        69.     PSI incorporates by reference the allegations contained in the foregoing paragraphs

as if fully rewritten herein.

        70.     In plotting and implementing the Illegal Scheme, Defendants maliciously conspired

together to illegally withhold the Certificate of Occupancy and tortiously interfere with PSI’s

contract with PCC.

        71.     Defendants planned and implemented their wrongful acts purposely, without

reasonable or lawful excuse.

        72.     The Illegal Scheme, including the resulting tortious interference with PSI’s business

relationship with PCC, has caused PSI substantial and ongoing damages to its business and

reputation, entitling PSI to an award of compensatory and punitive damages against Defendants.

                                COUNT FOUR – ABUSE OF PROCESS

        73.     PSI incorporates by reference the allegations contained in the foregoing paragraphs

as if fully rewritten herein.

        74.     Defendants set in motion the complaint and amended complaint resulting in PCC’s

filing of its third party complaint against PSI.

        75.     As alleged, Defendants’ inclusion of the fraudulent liquidated damages claim

predicated upon the false Milestone Date and illegal withholding of the Certificate of Occupancy

in the complaint was for the ulterior purpose of subversively leveraging against the otherwise

proper claim of PCC and PSI for additional compensation arising from Defendants’ delay and

changes to the Project.

        76.     Defendants’ abuse of process was intentional, egregious, reckless, malicious and

gross, warranting an award of punitive damages.




                                                   15
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 16 of 18. PageID #: 16




        77.     Defendants ultimately “withdrew” their $10,695,000 false liquidated damages

claim, but did so only after three years of litigation demonstrated that their Illegal Scheme had not

had its desired result.

        78.     As a result of Defendants’ abuse of process, PSI has been damaged in an amount in

excess of $1,000,000.

                          COUNT FIVE – MALICIOUS PROSECUTION

        79.     PSI incorporates by reference the allegations contained in the foregoing paragraphs

as if fully rewritten herein.

        80.     Defendants set in motion the complaint and amended complaint resulting in PCC’s

filing of its third party complaint against PSI.

        81.     As alleged, Defendants’ inclusion of the fraudulent liquidated damages claim

predicated upon the false Milestone Date and illegal withholding of the Certificate of Occupancy

in the complaint was for the ulterior purpose of subversively leveraging against the otherwise

proper claim of PCC and PSI for additional compensation arising from Defendants’ delay and

changes to the Project.

        82.     Defendants’ complaint, and the inclusion of the fraudulent liquidated damages

claim, had the effect of meaningfully interfering with PSI’s possessory interest in property.

        83.     Defendants’ malicious prosecution was intentional, egregious, reckless, malicious

and gross, warranting an award of punitive damages.

        84.     Defendants ultimately “withdrew” their $10,695,000 fraudulent liquidated damages

claim, but did so only after three years of litigation demonstrated that their Illegal Scheme had not

had its desired result.




                                                   16
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 17 of 18. PageID #: 17




        85.     As a result of Defendants’ abuse of process, PSI has been damaged in an amount in

excess of $1,000,000.

                                COUNT SIX – PUNITIVE DAMAGES

        86.     PSI incorporates by reference the allegations contained in the foregoing paragraphs

as if fully rewritten herein.

        87.     PSI is entitled to an award of punitive damages against Defendants.

        88.     This action is a “tort action” for purposes of Ohio Revised Code § 2315.21.

        89.     Revised Code § 2315.21(C) provides that punitive or exemplary damages are

recoverable from a defendant in a tort action if two conditions are met: (1) “[T]he actions or

omissions of that defendant demonstrate malice or aggravated or egregious fraud . . . .”, and

(2) “[T]he trier of fact has returned a verdict or has made a determination . . . of the total

compensatory damages recoverable by the plaintiff from that defendant”.

        90.     As alleged above, Defendants’ actions and omissions demonstrate intentional

malice toward PSI and/or aggravated or egregious fraud.

        91.     PSI is entitled to punitive damages in an amount to be proven at trial, and reasonably

expected to exceed $1,000,000.

        WHEREFORE, PSI requests that judgment be entered in its favor and against Defendants

as follows:

        A.      A declaration that under the due process clause of the United States Constitution,

made applicable through the Fourteenth Amendment and 42 U.S.C. § 1983, and under the due

process clause of the Ohio Constitution contained in Article 1, § 16, the entire Illegal Scheme,

including the fraudulent liquidated damages claim and the failure to issue the Certificate of




                                                 17
         Case: 1:20-cv-02471 Doc #: 1 Filed: 11/02/20 18 of 18. PageID #: 18




Occupancy, unconstitutionally deprived PSI of liberty and significant property interest without

due process of law.

       B.      Compensatory damages against Defendants, and each of them, in an amount to be

determined at trial.

       C.      Punitive damages from Defendants, and each of them, in an amount to be

determined at trial, and reasonably expected to be in excess of $10,695,000.

       D.      Attorneys’ fees and costs.

       E.      Any further relief as this Court may find just and equitable.



                                                     /s/ Michael W. Currie
                                                     Michael W. Currie (00131000)
                                                     Attorney of Record
                                                     CURRIE & ASSOCIATES LLC
                                                     250 N. Hartford Ave., Suite 300
                                                     Columbus, Ohio 43222
                                                     Telephone: 614.581.3276
                                                     Email: mwclegal@yahoo.com
                                                             Attorney for Plaintiff, Prestress
                                                             Services Industries, LLC



                                        JURY DEMAND

       PSI hereby demands trial by jury on all applicable issues, claims and/or defenses.


                                                     /s/ Michael W. Currie
                                                     Attorney for Plaintiff, Prestress Services
                                                     Industries, LLC




                                                18
